DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on December 4, 2019, is for a continuation reissue examination for United States Patent Number US RE47,816 E and also for a reissue examination of United States Patent Number US 9,236,394 B2, which was issued to Rhie (hereinafter “the ‘394 Patent”).
The application 14/532,048 (hereinafter “the ‘048 Application”) for the ‘394 Patent was filed on November 4, 2014, which has a provisional application No. 61/901,830 filed on November 8, 2013, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Reissue Examination Procedures
Reissue applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘394 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Reissue applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Reissue applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Acknowledgements
Receipt is acknowledged of the request filed on December 4, 2019 for a continuation 1 (RIC) based on prior reissue application No. 15/869,245 filed on January 12, 2018, which the request is acceptable and a RIC has been established since this application does not add and/or claim any newly added disclosure not presented in the prior reissue application, and this application names an inventor named in the prior reissue application.
The reissue applicant filed a preliminary amendment in company with the instant reissue application.  The specification is amended for adding an identification for providing the continuity language for a continuation reissue application under the title “CROSS-REFERENCE TO RELATED APPLICATIONS”.  Original claims 1-21 are canceled, and new claims 22-32 are added.
Currently, the claims 22-32 are subject to the examination of this continuation reissue application, and will be considered.

Assignment
The ‘394 Patent under reissue has been assigned to: CONVERSANT INTELLECTUAL PROPERTY MANAGEMENT INC. of OTTAWA, CANADA according to the Office record of Assignment Database (i.e., Reel and Frame numbers of the ‘394 Patent: 034142 / 0649 and 054445 / 0390).

Claim Objections
Claim 30 is objected to because of the following informality:
It recites a subject matter “charge storage layer” in line 2 and another subject matter “charge storage layer” is recited in its prior claim 22.  However, both subject matters “charge storage layer” recited in the respective claims 22 and 30 are the same subject matter in light of the specification at col. 5, lines 29-45.
  Thus, the limitation “each memory cell of the plurality of memory cells comprises a charge storage layer with charge trapping material” recited in the claim 30 needs to be corrected to --each memory cell of the plurality of memory cells comprises the charge storage layer with charge trapping material-- (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 

Claims 22-32 are rejected under 35 U.S.C. § 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language.
The claim 22 is an omnibus type claim, and the claims 23-32 are dependent claims of the claim 22.  See MPEP § 2173.05(r).

Allowable Subject Matter
Claims 22-32 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. § 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 22-32, the claim limitations of the claim 22 are deemed allowable over the prior art of record as the prior art fails to teach or suggest a first connection layer comprising polysilicon material separate from the substrate and connecting to an end portion of each vertical tube belonging to the first group of vertical pillars, such that the polysilicon material of each vertical tube belonging to the first group of vertical pillars directly connects to the polysilicon material of the first connection layer, the first connection layer being electrically connected to at least a body line comprising metal and a first via contacting the first connection layer, the body line and the first connection layer configured to be connected to a positive erase voltage during an erase operation.
The claims 23-32 are dependent claims of the claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. [US 2011/0002178 A1] disclose vertical non-volatile memory device, method of fabricating the same device, and electric-electronic system having the same device.
Ju et al. [US 2012/0305877 A1] disclose non-volatile memory device having a resistance-changeable element and method of forming the same.
Kim et al. [US 2012/0081957 A1] disclose flash memory device and wordline voltage generating method thereof.
Lu et al. [US 2014/0167131 A1] disclose three dimensional memory.
Sakui [US 2013/0146960 A1] discloses memory cells having a plurality of control gates and memory cells having a control gate and a shield.
Shim et al. [US 2011/0115010 A1] disclose three-dimensional semiconductor memory device.
Yun et al. [US 2012/0300561 A1] disclose memory devices and program methods thereof.

A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992



Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Non-Bauman type continuation reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982); See Filing Receipts issued on 12/13/2019.